By Judge Charles D. Griffith, Jr.
The Defendant, Curtis Anderson, has filed a Demurrer to Count V of the Motion for Judgment, claiming that the Plaintiff has not sufficiently pleaded a cause of action for negligent or intentional infliction of emotional distress. In support of his Demurrer, Defendant Anderson cites Russo v. White, 241 Va. 23 (1991), and Hughes v. Moore, 214 Va. 27 (1973).
In ruling upon a Demurrer, the Court must accept all reasonable, factual inferences fairly and justly drawn from the facts alleged in the pleading. However, a Demurrer does not admit the correctness of the pleader’s conclusions of law. Russo v. White, 241 Va. 23, 24 (1991).
Virginia has recognized the existence of intentional infliction of emotion distress. Russo, 241 Va. at 26. However, there must be some accompanying objective physical injury for such a claim to lie. In reviewing the Motion for Judgment, the Court finds no allegation by the plaintiff of any resulting physical injury as a result of the claimed intentional infliction of emotional distress. Plaintiff cites the Court to paragraphs 10 and 11 of the Motion for Judgment wherein the plaintiff alleges physical and verbal assaultive behavior by the defendant. However, in Count V, wherein the plaintiff alleges negligent and intentional infliction of emotional distress, the plaintiff does not allege any physical injury that accompanies or results from such conduct that the plaintiff relies upon in support of that tort claim.
*453Wherefore, the Court grants the defendant Anderson’s Demurrer and dismisses Count V of the Motion for Judgment as to all defendants. It is so ordered.